Case 4:21-cv-00631 Document 1-1 Filed 08/10/21 Page 1 of 3 PageID #: 7




                 EXHIBIT A
8/10/2021          Case 4:21-cv-00631    Document 1-1 Filed 08/10/21 Page 2 of 3 PageID #: 8
                                    https://justice1.dentoncounty.gov/AttorneyPA/CaseDetail.aspx?CaseID=2838511

  Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                   Location : 362nd Judicial District Court Images Help

                                                               Register of Actions
                                                                    Case No. 21-6417-362

 Mr. Michael Moates v Lone Star College System, Dr. Hrisafia Bekiaris, Dr. §                                                   Injury/Damages - Not Motor
                                                                                                               Case Type:
 Jess Kelly, and Leslieann Thomas                                          §                                                   Vehicle
                                                                           §                                   Date Filed:     07/29/2021
                                                                           §                                     Location:     362nd Judicial District Court
                                                                           §                               Judicial Officer:   McFarling, Bruce
                                                                           §                        File Custody/Location:     District Clerk's Office


                                                                        Party Information

                                                                                                                                    Attorneys
 Defendant       Allen, Dr. Christopher


 Defendant       Bekiaris, Dr. Hrisafia


 Defendant       Guevara, Alicia


 Defendant       Kelly, Dr. Jess


 Defendant       Lone Star College System


 Defendant       Thomas, Leslieann


 Plaintiff       Moates, Michael                                                                                                    Pro Se


                                                                  Events & Orders of the Court

            OTHER EVENTS AND HEARINGS
 07/29/2021 Original Petition/Application
              Filing Party: Moates, Michael
 07/29/2021 Statement of Inability to Afford Pmt of Court Costs
              Party: Moates, Michael
 07/29/2021 Jury fee paid
              (This entry only represents the payment of the jury fee - not a document filed with the clerk.)
 08/02/2021 Request for Issuance of
 08/02/2021 Citation By Certified Mail
                                                                         Requested By Moates, Michael
               Lone Star College System                                  Served                     08/05/2021
                                                                         Anticipated Method         Certified Mail
                                                                         Returned                   08/09/2021
               Thomas, Leslieann                                         Served                     08/05/2021
                                                                         Anticipated Method         Certified Mail
                                                                         Returned                   08/09/2021
               Kelly, Dr. Jess                                           Served                     08/05/2021
                                                                         Anticipated Method         Certified Mail
                                                                         Returned                   08/09/2021
               Bekiaris, Dr. Hrisafia                                    Served                     08/05/2021
                                                                         Anticipated Method         Certified Mail
                                                                         Returned                   08/09/2021
 08/05/2021 First Amended (Original) Petition
              Party: Moates, Michael
 08/05/2021 Request for Issuance of
              Citation
 08/06/2021 Citation By Certified Mail
                                                                         Requested By Moates, Michael
               Lone Star College System                                  Unserved
                                                                         Anticipated Method         Certified Mail
               Thomas, Leslieann                                         Unserved
                                                                         Anticipated Method         Certified Mail
               Kelly, Dr. Jess                                           Unserved
                                                                         Anticipated Method         Certified Mail
               Bekiaris, Dr. Hrisafia                                    Unserved
                                                                         Anticipated Method         Certified Mail
               Guevara, Alicia                                           Unserved
                                                                         Anticipated Method         Certified Mail
               Allen, Dr. Christopher                                    Unserved
                                                                         Anticipated Method         Certified Mail
 08/09/2021 Request for Issuance of
 08/09/2021 Motion for Temporary Restraining Order
              and Temporary Injunction

https://justice1.dentoncounty.gov/AttorneyPA/CaseDetail.aspx?CaseID=2838511                                                                                    1/2
8/10/2021          Case 4:21-cv-00631    Document 1-1 Filed 08/10/21 Page 3 of 3 PageID #: 9
                                    https://justice1.dentoncounty.gov/AttorneyPA/CaseDetail.aspx?CaseID=2838511
                Party: Moates, Michael
 08/09/2021   Signature Confirmation Page for Certified Mailer
 08/09/2021   Signature Confirmation Page for Certified Mailer
 08/09/2021   Signature Confirmation Page for Certified Mailer
 08/09/2021   Signature Confirmation Page for Certified Mailer


                                                                 Financial Information



              Plaintiff Moates, Michael
              Total Financial Assessment                                                                          853.00
              Total Payments and Credits                                                                            0.00
              Balance Due as of 08/10/2021                                                                        853.00

 07/29/2021 Transaction Assessment                                                                                317.00
 08/02/2021 Transaction Assessment                                                                                200.00
 08/05/2021 Transaction Assessment                                                                                336.00




https://justice1.dentoncounty.gov/AttorneyPA/CaseDetail.aspx?CaseID=2838511                                           2/2
